DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 7-10, it is unclear based on the applicant’s disclosure the configuration of the semiconductor substrate relative the third and fourth surfaces which are defined in claim 1 relative to second semiconductor chip. In review of the applicant’s Fig. 1, the semiconductor substrate contacts the first surface of the first semiconductor chip and the semiconductor element is disposed on the semiconductor substrate. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 11-16, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fai et al. US 2013/0148401 A1.
Regarding claims 1-6, 11-16, 19 and 20, Fai discloses:
A semiconductor storage device (Figs. 3-5) comprising a substrate (550), a first semiconductor chip (512c), and a second semiconductor chip (512b), wherein:
the first semiconductor chip includes a first surface (bottom) contacting with the substrate, a second surface (top) on an opposite side to the first surface, and a first pad (544c) provided on the second surface;
the second semiconductor chip includes a third surface (bottom) contacting with the second surface, a fourth surface (top) on an opposite side to the third surface, and a cutout portion (beveled edge shown in Figs. 3 and 5); and 
the cutout portion
is provided at a corner portion where the third surface crosses a lateral surface between the third surface and the fourth surface, and
overlaps with at least a part of the first pad as viewed from above the fourth surface.
(claim 2) paras 0038, 0044, 0046.
(claims 11-14) a second pad (544b).
(claims 19 and 20) para 0051.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fai et al. ‘401, as applied to claims 1 and 2 above, in view of Ye et al. US 2016/0329303 A1.
Regarding claims 7-10, Fai ‘401 does not disclose:  
(claims 7 and 8) wherein: the second semiconductor chip further includes a semiconductor substrate disposed on the third surface, and a semiconductor element disposed on the fourth surface and provided on the semiconductor substrate; and the cutout portion is provided on the semiconductor substrate; (claims 9 and 10) wherein the cutout portion is provided so as to be away from the semiconductor element.
Ye discloses a publication from a similar field of endeavor in which:
a semiconductor element (116) on a semiconductor substrate surface (102) besides a memory stack (110) and connected with a controller (104).
It would have been obvious to one skilled in the art to employ the capacitor of Ye away from the cutout portion of Fai ‘401 memory stack in order to provide further functionality for the controller while also reducing package size in the event bonds are carried out on the cutout portion only.

Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fai et al. ‘401, as applied to claims 1 and 2 above, in view of Fai et al. US 2017/0162546 A1.
Regarding claims 17 and 18, Fai ‘401 does not disclose: 
wherein the first semiconductor chip contacts with the substrate on the first surface, and does not include a cutout portion at a corner portion where the first surface crosses a lateral surface between the first surface and the second surface.
Fai ‘546 discloses a publication from a similar field of endeavor in which:
wherein the first semiconductor chip (306) contacts with the substrate (LGA) on the first surface, and does not include a cutout portion at a corner portion where the first surface crosses a lateral surface between the first surface and the second surface.
It would have been obvious to one skilled in the art to understand Fai ‘546 disclosure provides an alternative layout in the stacked semiconductor structure where the controller chip without the cutout portion can be the first semiconductor chip and the memory stack of Fai ‘401 can be attached above using the cutout portions thereby further reducing package size.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERROL V FERNANDES whose telephone number is (571)270-7433.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERROL V FERNANDES/Primary Examiner, AU 2894